DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on February 3, 2021 is acknowledged, accordingly, claims 12-20 have been withdrawn as they are directed to nonelected group II.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In regard to claim 2 – “loss” should be characterized as “dielectric loss” to make clear what the ‘loss’ represents.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (6472885).
In regard to claim 1, Green et al. discloses a microwave dielectric analyzer (abstract – see also col 3 lines 41-43, while the actual inventive disclosure does not have a specific frequency range that is in the microwave frequency range – in the background section col 1 line 17-col 2 line 63 it is discussed multiple times ranges in the megahertz and gigahertz that are limited to only that range and that opening it to a wide range of frequencies is desired for the invention – which would include those microwave frequency ranges in the megahertz and gigahertz ranges), comprising: a measurement apparatus (see figure 1, col 3 lines 66-67) having:
a first conductive electrode configured to couple to a microwave analyzer (both figures 2a and 2c represent the test fixture – 8 in figure 1, the first conductive electrode that is able to connect to the analyzer/computer system would be conductive stripline 22 in figure 2a or center conductor and conductor inserts 42 and 40 in figure 2c – they are the part the connects to the connector 24/50 [figures 2a/2c] that connects to the analyzer port – see column 5 lines 24-59); and
a second conductive electrode axially aligned with the first conductive electrode, where the second conductive electrode is not coupled to the microwave analyzer (in 
processing circuitry configured to determine a dielectric characteristic of a dielectric specimen based upon a reflection coefficient measured by the microwave analyzer (figure 1 analyzer and computer represent the processor that performs these calculations to determine permittivity of the dielectric specimen – 30 [figure 2a] or 46 [figure 3a] based on reflection coefficients – abstract and col 2 line 66 – col 3 line 36) with the dielectric specimen sandwiched between the first and second conductive electrodes (figure 2a upper plate 20 and stripline 22 sandwich the dielectric 30; lower plate 26 and stripline 22 sandwich the dielectric 30; figure 2c outer conductor 54 and center conductor 40 sandwich dielectric 46), the dielectric characteristic determined based upon a computational electromagnetic model of the measurement apparatus (the model and calculations are discussed in the abstract and col 2 line 66 – col 3 line 36, transverse electromagnetic waves TEM are discussed throughout the disclosure of Green et al.).
In regard to claim 2, Green et al. discloses wherein the dielectric characteristic is permittivity, loss or conductivity of the dielectric specimen (permittivity – abstract).
In regard to claim 5, Green et al discloses wherein the dielectric characteristic of the dielectric specimen is determined for frequencies above 1 GHz (abstract – see also col 3 lines 41-43, while the actual inventive disclosure does not have a specific 
In regard to claim 6, Green et al discloses wherein the reflection coefficient is measured in a range from about 3 MHz to about 6 GHz (abstract – see also col 3 lines 41-43, while the actual inventive disclosure does not have a specific frequency range that is in the microwave frequency range – in the background section col 1 line 17-col 2 line 63 it is discussed multiple times ranges in the megahertz and gigahertz that are limited to only that range and that opening it to a wide range of frequencies is desired for the invention – which would include those microwave frequency ranges in the megahertz and gigahertz ranges in which the reflection coefficient is measured in).
In regard to claim 7, Green et al discloses wherein the measurement apparatus is calibrated with a single calibration measurement of a known calibration specimen, without the need for additional calibration measurements (see col 5 lines 7-10 calibration standards can be connected to calibrate the measurement system and also describes how calibration happens briefly in col 3 lines 8-17 and col 6 lines 13-17, it is noted that while Green et al. does not explicitly state a single measurement is made, Green et al. could make a single measurement provide calibration and then possibly in the future provide further calibration of the device and is certainly able to make only one measurement as desired by a user – noting that there is no structure associated with this limitation in an apparatus claim so if the prior art is capable of doing this, it would 
In regard to claim 9, Green et al. discloses wherein the position of the second conductive electrode is adjustable to sandwich the dielectric specimen between the first and second conductive electrodes (in figures 2a screws 18 are able to make the sandwich of the electrodes tighter as well as figure 2c see screws 48 and 16 which would tighten up the structure to be sandwiched together - see column 5 lines 24-59, thus the position is able to be adjusted based on having screws and tightness of the screws).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) in view of Xie et al. (US Publication 2016/0169726).
In regard to claims 3 and 4, Green et al. lacks specifically [claim 3] wherein the dielectric characteristic is determined from a look-up table determined using the computational electromagnetic model of the measurement apparatus and [claim 4] wherein the dielectric characteristic is determined by interpolating the look-up table.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to including using a look up table (which is a well-known way of storing and retrieving calculations/data) through interpolation to compare the data gathered with computational information as taught by Xie et al. in order to have an easy laid out correspondence of data gathered to data output which can allow for easily notification of adjustments needed for the output based on the input coming in (see paragraph 35).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885)
In regard to claim 8, Green et al. lacks specifically disclosing wherein the single calibration measurement is taken after measurement of the dielectric specimen [Green et al. as seen in col 3 lines 1-36, would provide calibration before the computation of the permittivity by measuring the reflection coefficient, while it is not explicitly stated the order calibration happens in steps ‘d’ and ‘f’, while measuring is the last step ‘l’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. while running multiple measurements of permittivity over time for different dielectrics under test a calibration will be done in relation to each measurement, but a calibration for the next measurement up will be done after a first measurement.  Therefore, there will be a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) in view of Ghasr et al. (US Publication 2015/0077138).
In regard to claim 10, Green et al. discloses wherein the measurement apparatus comprises a base plate surround the first conductive electrode ([noting that surround in this sense is meaning on the sides not in between the first and second electrode – so surround the other sides as seen in base plate 112 in figure 1a and 1b of the present invention] – figure 2c actually has the base plates/flange 44 to surround the sides not in between the first electrode 40,42 in a similar manner to the present invention, also in figure 2a, flange 34 provides a similar function surrounding first electrode 22 from those sides).
Green et al. lacks specifically wherein the flange is metal.  
Ghasr et al. discloses in a waveguide probe wherein the flange is used as a base and is metal (flange 106 – paragraphs 25 and 26 is a conductive metal see claim 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to include wherein the flanges can be a conductive metal as taught by Ghasr et al. as metal is an inexpensive way to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) in view of Min et al. (5659972).
In regard to claim 11, Green et al. lacks specifically herein the measurement apparatus comprises an insulating yoke that mechanically supports the second conductive electrode, the insulating yoke configured to axially adjust the position of the second conductive electrode with respect to the first conductive electrode to sandwich the dielectric specimen between the first and second conductive electrodes.
Min et al. discloses insulating supports (yoke is a support), that would permit the adjusting of the position of the frame and thus the electrodes so as to be able to place the electrodes at different locations relative to other elements (col 15 lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to include an insulating support elements that could adjust the frame so the electrodes could be in different positions as taught by Min et al. this would allow the electrodes to be at desired locations either to smoosh against the dielectric under test or to be apart so as to remove the dielectric under test after the test is finished so as to aid the user for quick use to test different dielectrics.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (7777500) discloses a method for characterizing dielectric properties of a part under test by surrounding the part with two electrodes.  O’Neill et al. (5309110) discloses a differential dielectric analyzer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896